DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 7 and 9 and the cancellation of claims 1-6 and 8 in the response filed March 21, 2022, are acknowledged by the Examiner. 
	Claims 7 and 9 are under consideration in the current action. 
Response to Arguments
	Applicant’s cancellation of claim 1 has rendered the 112 rejection moot, it is therefore withdrawn.
Applicant’s amendment to claim 7 has overcome the 112 rejection, it is therefore withdrawn. 
With respect to claim 7, Applicant argues that Johnson as a primary does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a pressing face for pressing in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 1628685) in view of Johnson (US 2818854).
With respect to claim 7, Pratt discloses A sacrum pressing unit (Fig 1) comprising: a sacrum pressing tool having a pressing face for pressing the sacrum (Fig 1, col 1 ln 35-40, pressing tool C with pressing face 25, for pressing the sacrum); a lower body clothing article having a pocket accommodating the sacrum pressing tool on an inner side of a rear portion of the lower body clothing article (Fig 1, col 2 ln 65-40, lower body clothing article A, interpreted as a lower body article as it is placed on the lower body and made of a canvas material; article A interpreted to include the surrounding material of the envelope 23 which forms a pocket for the pressing tool C); and a fastener belt capable of being wound around an outer circumferential face of the lower body clothing article (Fig 1, Fig 2, fastener belt 10/11 which surround the user and the body article A), wherein a fixing position of the sacrum pressing tool relative to the lower body clothing article is set to allow the pressing face to press the sacrum. . . (col 4 ln 75-80, pressing tool C is set relative to the lower body to apply pressure to the sacrum), on an outer side of the rear portion of the lower body clothing article, at least one fixing portion configured to fix a winding position of the fastener belt is provided (Fig 2, belt is fixed via the loops 22 which are on the outside of the body article A, loops 22 hold the belt 10/11 and thus also hold the pressing member C), at a position such that the fastener belt fixes position of the sacrum pressing tool in the pocket (Fig 2, belt holds the pressing member C in position while the pressing member is in the pocket), and the sacrum pressing tool includes: 2a first member fixed to the inner side of the rear portion of the lower body clothing article (Fig 1, pressing tool having layers, the first layer 27 being the first member); and a second member detachably connected to the first member, the second member providing the pressing face (Fig 3, pressing face of second member 25; col 3 ln 40-50, col 4 ln 75-85, layers are individual layers and are replaceable depending on the pressing needs of the user, members are detachable if they are replaceable).  
Pratt is silent on wherein a fixing position of the sacrum pressing tool relative to the lower body clothing article is set to allow the pressing face to press the sacrum solely.
Johnson teaches an analogous sacrum pressing tool (Fig 2, device 10) wherein a fixing position of the sacrum pressing tool relative to the lower body clothing article is set to allow the pressing face to press the sacrum solely (Fig 1, pressing on the sacrum A solely).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended location and size of the pressing member of Pratt to press the sacrum solely as taught by Johnson in order to improve user comfort while maintaining effective pressure to desired areas (Johnson col 7 ln 15-25).
With respect to claim 9, Pratt/Johnson discloses The sacrum pressing unit of claim 7, wherein the sacrum pressing tool further includes a third member detachably connected between the first member and the second member (Pratt Fig 3, third member is middle layer 26; col 3 ln 40-50, col 4 ln 75-85, layers are individual layers and are replaceable depending on the pressing needs of the user, members are detachable if they are replaceable).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786